Citation Nr: 1539683	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his Substantive Appeal (VA Form 9) received at the RO on March 14, 2014, the Veteran indicated that he did not desire a Board hearing. However, in a VA Form 9 received at the RO on March 21, 2014, the Veteran requested a Board hearing at the RO. There is no indication that the Veteran intended to withdraw his request for a hearing. See 38 C.F.R. § 20.704(e). To date, the requested Board hearing at the RO has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Board hearing at the RO in accordance with his request. The AOJ should notify the Veteran and representative of the date, time and place of the Board hearing.  See 38 C.F.R. § 20.704(b) (2015). After the Board hearing is conducted, or if the Veteran withdraws the Board hearing request or fails to report for the scheduled Board hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




